        Case 3:20-cr-02220-WQH Document 33 Filed 08/21/20 PageID.83 Page 1 of 1

                              UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                         Case No. 20cr2220-WQH

                                      Plaintiff,
                      vs.
                                                         JUDGMENT OF DISMISSAL
Perla Mendez-Betancourt (2),


                                    Defendant.



IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
☒
      granted the motion of the Government for dismissal of this case, without prejudice; or
☐     the Court has dismissed the case for unnecessary delay; or

☐     the Court has granted the motion of the Government for dismissal, without prejudice; or

☐     the Court has granted the motion of the defendant for a judgment of acquittal; or

☐     a jury has been waived, and the Court has found the defendant not guilty; or

☐     the jury has returned its verdict, finding the defendant not guilty;

☒     of the offense(s) as charged in the Information:
      21:952,960




Dated: 8/20/2020
                                                   Hon. Linda Lopez
                                                   United States Magistrate Judge
